746 A.2d 25 (2000)
328 N.J. Super. 343
Dennis WITT and Lynn Witt, individually and as members of Maywood Property Owners Association, Plaintiffs-Appellants,
v.
BOROUGH OF MAYWOOD, Defendant-Respondent, and
Commerce Bank, Defendant/Intervenor-Respondent.
Superior Court of New Jersey, Appellate Division.
Submitted January 25, 2000.
Decided February 10, 2000.
Segreto & Segreto, Haledon, for plaintiffs-appellants (James V. Segreto, of counsel and on the brief).
Rupp & Ten Hoeve, Hackensack, for defendant-respondent Borough of Maywood (William F. Rupp, on the brief).
DeCotiis, FitzPatrick & Gluck, Teaneck, for defendant/intervenor-respondent Commerce Bank (James A. Farber, on the brief).
Before Judges PRESSLER, LANDAU and CIANCIA.
PER CURIAM.
Plaintiffs Dennis Witt and Lynn Witt, individually and as members of Maywood Property Owners Association appeal from paragraphs one and two of a final judgment dated June 30, 1998 that dismissed with prejudice the consolidated complaints in Witt v. Borough of Maywood, Docket No. L-7444-96 and Witt v. Borough of Maywood, Docket No. L-2481-97. The dismissed complaints challenged the validity of a re-zoning ordinance and an exchange of easement ordinance adopted by the Borough.
Upon review of the arguments raised on appeal, we affirm, substantially for the reasons set forth by Judge Jonathan Harris in his comprehensive opinion reported at 328 N.J.Super. 432, 746 A.2d 73 (Law Div.2000).